Citation Nr: 1136758	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO. 05-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for postoperative residuals of a right shoulder separation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1986 and from November 1988 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a February 2008 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a February 2011 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) that set aside the Board's June 2008 decision in this matter to the extent the Board denied the Veteran's claim for service connection for residuals of a right shoulder separation. The below action is directed in view of the Court's February 2011 Memorandum Decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In its February 2011 Memorandum Decision, the Court directed that the Veteran undergo a comprehensive VA examination to determine whether he has a current right shoulder disability related to his period of active service. See generally 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Court found that the only necessary element not yet proven for the Veteran to prevail on a claim of service connection was establishing whether he has current disability of the right shoulder. See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004) (three elements generally required to substantiate claim for service connection); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (continuity of symptomatology may be proven by lay evidence); Savage v. Gober, 10 Vet. App. 488 (1997) (continuity of symptomatology or chronicity may serve in lieu of medical nexus evidence).

Additionally, the most recent record of VA treatment associated with the claims file is a January 2005 record indicating that an MRI of the right shoulder was pending. All subsequent relevant records of VA treatment must be obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for right shoulder pain or a right shoulder disorder during the period from March 1991 through the present time.
 
(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant treatment records that have not been previously received into the claims file from each health care provider the Veteran identifies. 

(b) The records sought must include a report of a VA MRI that was indicated to have been pending in a January 2005 VA treatment note, and all relevant records of VA treatment from January 2005 forward.

(c) The records sought must include all potentially relevant records of VA treatment from January 2005 forward.

d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a physician with appropriate expertise. 

The purpose of the examination is to determine (1) whether the Veteran has current disability of the right shoulder that began during service, chronically worsened during service, or is related to any incident of service, and (2) whether the Veteran has arthritis of the right shoulder that began during service or within one year after discharge from active service.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) Given that the Court of Veterans Appeals for Veterans Claims determined that X-ray evidence was not sufficient to rule out current disability of the Veteran's right shoulder, VA clinicians must be consulted as to what types of tests or studies will be necessary to rule out or rule in the presence of current disability of the right shoulder. If deemed appropriate by a clinician, the Veteran must be scheduled for further medical examinations. All indicated tests and studies, to include an MRI of the right shoulder, if indicated, must be performed, and any indicated consultations must be scheduled.

(c) The examiner's attention will be directed to the following:

(i) A September 1989 service treatment record stating the Veteran first experienced episodes of clicking and popping of the right shoulder about six months prior while heaving a line on a ship.

(ii) Records of in-service surgery for a Bankart lesion in September 1989.

(iii) The medical history recorded in October 1990 of right shoulder pain without a specific traumatic etiology.

(iv) An October 1990 in-service operative report that includes a finding during surgery of early degenerative changes of the humeral head.

(v) December 1990 Medical Board findings of anterior shoulder instability and a Bankart lesion of the right shoulder.

(vi) A December 1, 2004, VA X-ray report that indicates that the right shoulder is normal in appearance.

(vii) A December 20, 2004, diagnosis in a VA treatment record of degenerative joint disease of the right shoulder.

(viii) If associated with the claims file or in VA's electronic medical files, a report of a VA MRI of the right shoulder that was indicated to be pending in a January 2005 VA treatment record.

(d) The examiner must indicate whether the October 1990 in-service operative report that includes a finding during surgery of early degenerative changes of the humeral head constitutes medical evidence that the Veteran has experienced degenerative joint disease of the right shoulder from October 1990 forward.

(e) The examiner must indicate whether the Veteran currently has degenerative joint disease of the right shoulder.

(f) The examiner must further indicate whether the Veteran has current disability of the right shoulder other than, or in addition to, degenerative joint disease of the right shoulder. The examiner must provide a diagnosis for each such disability.

(g) For each diagnosed disability of the right shoulder, the examiner must provide an opinion as to whether the disability began during active service, was chronically worsened during active service, or is related to any incident of service.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3. Readjudicate the issue on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



